Grant, J.
{dissenting). I think the court was correct in directing a verdict for the defendant. There is evidence that the eaves trough and conductors were once out of repair, and that defendant had been notified of this the latter part of 1889 or first of 1890. One John Eagan, a tinner, testified that he put on a new eaves trough and conductors June 23, 1892, only six months prior to the accident; that they were put in perfect order; that he had seem them frequently thereafter; and that they continued so. Mrs. Fleming, who rented the house, testified to the same thing. So, also, did the defendant. There was no evidence to contradict these three witnesses that the old eaves trough and conductors had been replaced by new ones. If these new ones were improperly constructed, or had gotten out of repair, or for any reason were defective, there is no testimony to show that the defendant had knowledge of it, and defects in construction or material are not alleged. The conductors connected with the sewer close to the building, and in this respect the case differs from Gavett v. City of Jackson, 109 Mich. 408. The streets and sidewalks in the city of Detroit were at that time covered with ice. Plaintiff’s own witnesses testified that there was ice all along on the sidewalk, and in this street, and also in the other streets of the city, and that the ice could not be taken off. Plaintiff herself testified that it would not have been safe for her to go out into the. street, because there was ice on the stones. She testified: “ It [ the ice] had made no ridge, but it was a layer of ice about a yard square. I should judge the ice was an inch or two inches thick.” Plaintiff’s witnesses testified that Mrs. Fleming, who leased and occupied the premises, kept her sidewalk clean, and in better condition than did most others in the vicinity. The weather was cold, and the snow on the roof thawed to some extent, and, as it reached the trough, froze and overflowed. I think it very clear that the overflow of the water was not the result of any defect in the trough or conductor, but resulted from natural causes. *426There was, therefore, no negligence. Gavett v. City of Jackson, supra.
I think the judgment should be affirmed.
Long, C. J., concurred with Grant, J.